

EXHIBIT 10.4


EXECUTION COPY


 
SERIES 2002-1 SUPPLEMENT
Dated as of August 29, 2002
 
to
 
MASTER LOAN PURCHASE AGREEMENT
Dated as of August 29, 2002
 
Amended and Restated as of November 14, 2005
 
CENDANT TIMESHARE CONDUIT RECEIVABLES FUNDING, LLC
LOAN-BACKED
VARIABLE FUNDING NOTES,
SERIES 2002-1
 
by and between
 
CENDANT TIMESHARE RESORT GROUP-CONSUMER FINANCE, INC.,
 
as Seller
 
FAIRFIELD RESORTS, INC.,
 
as Co-Originator
 
FAIRFIELD MYRTLE BEACH, INC.,
 
as Co-Originator
 
KONA HAWAIIAN VACATION OWNERSHIP, LLC,
as an Originator


SHAWNEE DEVELOPMENT, INC.,
as an Originator


SEA GARDENS BEACH AND TENNIS RESORT, INC.,
 
VACATION BREAK RESORTS, INC.,
 
VACATION BREAK RESORTS AT STAR ISLAND, INC.,
 
PALM VACATION GROUP
 
and
 
OCEAN RANCH VACATION GROUP,
 
each as a VB Subsidiary
 
PALM VACATION GROUP
 
and
 
OCEAN RANCH VACATION GROUP,
 
each as a VB Partnership
 
and
 
SIERRA DEPOSIT COMPANY, LLC
as Purchaser


--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
 

       Page    
Section 1.
Definitions
2
   
Section 2.
Sale
7
     
(a) Series 2002-1 Loans
7
     
(b) Filing of Financing Statements
8
     
(c) Delivery of Series 2002-1 Loan Schedule
8
     
(d) Purchase of Additional Series 2002-1 Loans
8
     
(e) Treatment as Sale
9
     
(f) Recharacterization
9
     
(g) Security Interest in Transferred Assets
9
     
(h) Quitclaim of All Right, Title and Interest by FMB, the VB
Subsidiaries, FRI, Kona and SDI
10
     
(i) Transfer of Loans
11
   
Section 3.
Purchase Price
12
   
Section 4.
Payment of Purchase Price
12
   
Section 5.
Conditions Precedent to Sale of Series 2002-1 Loans
12
   
Section 6.
Representations and Warranties of the Seller, FRI, FMB and the VB Subsidiaries
13
     
(a) [Reserved]
13
     
(b) Representations and Warranties Regarding the Series 2002-1 Loans
13
   
Section 7
Repurchases or Substitution of Series 2002-1 Loans
14
     
(a) Repurchase or Substitution Obligation
14
     
(b) Repurchases and Substitutions
14
     
(c) Repurchases of Series 2002-1 Loans that Become Defaulted Loans
16
     
(d) Maximum Repurchases
16
   
Section 8.
Covenants of the Seller and FRI
16
   
Section 9.
Representations and Warranties of the Company
16
   
Section 10.
Covenants of the Company
16
   
Section 11.
Miscellaneous Provisions
16
     
(m) Ratification of Agreement
16
     
(n) Amendment
16
     
(o) Counterparts
16
 


-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)



       Page      
(p) GOVERNING LAW
16
     
(q) Successors and Assigns
16
 

 
-ii-

--------------------------------------------------------------------------------


 
THIS PURCHASE AGREEMENT SUPPLEMENT (this “PA Supplement”), dated as of August
29, 2002, as amended and restated as of November 14, 2005, is by and between
CENDANT TIMESHARE RESORT GROUP-CONSUMER FINANCE, INC., a Delaware corporation
formerly known as Fairfield Acceptance Corporation-Nevada, as seller (the
“Seller”), FAIRFIELD RESORTS, INC., a Delaware corporation and the parent
corporation of the Seller, as co-originator (“FRI”), FAIRFIELD MYRTLE BEACH,
INC., a Delaware corporation and a wholly-owned subsidiary of FRI, as
co-originator (“FMB”), KONA HAWAIIAN VACATION OWNERSHIP, LLC, a Hawaii limited
liability company, as an Originator (“Kona”), SHAWNEE DEVELOPMENT, INC., a
Pennsylvania corporation (“SDI”), SEA GARDENS BEACH AND TENNIS RESORT, INC., a
Florida corporation (“Sea Gardens”), VACATION BREAK RESORTS, INC., a Florida
corporation (“VBR”), VACATION BREAK RESORTS AT STAR ISLAND, INC., a Florida
corporation (“VBRS”) (each of Sea Gardens, VBR and VBRS being wholly-owned
subsidiaries of Vacation Break, USA, Inc., a wholly-owned subsidiary of FRI),
PALM VACATION GROUP, a Florida general partnership (“PVG”), OCEAN RANCH VACATION
GROUP, a Florida general partnership (“ORVG”) (each of Sea Gardens, VBR, VBRS,
PVG and ORVG are hereinafter collectively referred to as the “VB Subsidiaries”
and PVG and ORVG are hereinafter collectively referred to as the “VB
Partnerships”) and SIERRA DEPOSIT COMPANY, LLC, a Delaware limited liability
company, as purchaser (hereinafter referred to as the “Purchaser” or the
“Company”).
 
Section 2 of the Agreement provides that the Seller may from time to time sell
and assign to the Company, and the Company may from time to time Purchase from
the Seller, all the Seller’s right, title and interest in, to and under Loans
listed on the Loan Schedule of the related PA Supplement on the Closing Date for
the related Series. The principal terms of the Purchase and sale of Loans for
each Series shall be set forth in a PA Supplement to the Agreement.
 
Pursuant to this PA Supplement and in accordance with Section 2 of the
Agreement, the Seller hereby sells to the Company, and the Company hereby
Purchases from the Seller, the Series 2002-1 Loans, and the Seller and the
Company hereby specify the principal terms of such sales and Purchases.
 
The Company has determined with the agreement of the Seller that Loans purchased
from the Seller may be sold to Cendant Timeshare Conduit Receivables Funding,
LLC, formerly known as Sierra Receivables Funding Company, LLC (the “Initial
Issuer”) and pledged to secure notes issued by the Initial Issuer or may be sold
by the Company to an Additional Issuer and pledged to secure Notes issued by the
Additional Issuer. The Company may also, from time to time, purchase Loans from
the Initial Issuer and transfer such Loans to an Additional Issuer to be pledged
to secure an Additional Series.
 
The Seller and the Company agree that Loans sold to the Company under the
Agreement and the PA Supplement retain their character as Series 2002-1 Loans
whether sold to and retained by the Initial Issuer or reacquired by the Company
and transferred to an Additional Issuer.
 
The PA Supplement supplements the Master Loan Purchase Agreement dated as of
August 29, 2002, as amended and restated as of November 14, 2005 and as amended
from time
 
1

--------------------------------------------------------------------------------


 
to time. The Master Loan Purchase Agreement, as so amended, is the “Agreement.”
Terms used in this Amendment and not defined herein have the meaning assigned in
the Agreement.
 
Section 1.  Definitions.
 
All capitalized terms used herein and not otherwise defined herein have the
meanings ascribed to them in the Agreement. Each capitalized term defined herein
shall relate only to the Series 2002-1 Loans and to no other Loans purchased by
the Company from the Seller.
 
In the event that any term or provision contained herein shall conflict with or
be inconsistent with any term or provision contained in the Agreement, the terms
and provisions of this PA Supplement shall be controlling.
 
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this PA Supplement shall refer to this PA Supplement as a whole and not
to any particular provision of this PA Supplement; and Article, Section,
subsection, Schedule and Exhibit references contained in this PA Supplement are
references to Articles, Sections, subsections, Schedules and Exhibits in or to
this PA Supplement unless otherwise specified.
 
“Addition Date” shall mean the date from and after which Additional Loans are
sold pursuant to Section 2(d).
 
“Agreement” shall mean the Master Loan Purchase Agreement dated as of August 29,
2002, as amended and restated as of November 14, 2005, by and between the
Seller, FRI, FMB, Kona, SDI, the VB Subsidiaries, the VB Partnerships and the
Purchaser, as the same may be amended, supplemented or otherwise modified from
time to time thereafter in accordance with its terms.
 
“Assignment” shall have the meaning set forth in Section 2(d)(iii)(E).
 
“Closing Date” shall mean August 29, 2002.
 
“Company” shall have the meaning set forth in the preamble.
 
“Cut-Off Date” shall mean August 27, 2002.
 
“Cut-Off Date Pool Principal Balance” shall have the meaning set forth in
Section 3.
 
“Eligible Loan” shall mean a Series 2002-1 Loan:
 

 
(a)
with respect to which (i) the related Timeshare Property is not a Lot, (ii) the
related Timeshare Property has been purchased by an Obligor, (iii) except in the
case of a Green Loan, a certificate of occupancy for the related Timeshare
Property has been issued, (iv) except in the case of a Green Loan, the unit for
the related Timeshare Property is complete and ready for occupancy, is not in
need of material maintenance or repair, except for ordinary, routine maintenance
and repairs that are not substantial in nature or cost and contains no
structural defects materially affecting its value, (v) the related Timeshare
Property Regime is not in need of maintenance or repair, except for ordinary,
routine maintenance and repairs that are not substantial in nature or cost and
contains no structural defects materially affecting its value, (vi) there is no
legal, judicial or administrative proceeding pending, or to the Seller’s
knowledge threatened, for the total condemnation of the related Timeshare
Property or partial condemnation of any portion of the related Timeshare
Property Regime that would have a material adverse effect on the value of the
related Timeshare

 
2

--------------------------------------------------------------------------------


 

 
 
Property Regime is not in need of maintenance or repair, except for ordinary,
routine maintenance and repairs that are not substantial in nature or cost and
contains no structural defects materially affecting its value, (vi) there is no
legal, judicial or administrative proceeding pending, or to the Seller’s
knowledge threatened, for the total condemnation of the related Timeshare
Property or partial condemnation of any portion of the related Timeshare
Property Regime that would have a material adverse effect on the value of the
related Timeshare Property and (vii) the related Timeshare Property is not
related to a Resort located outside of the United States, Canada, Mexico or the
United States Virgin Islands;

 

 
(b)
with respect to which the rights of the Obligor thereunder are subject to
declarations, covenants and restrictions of record affecting the Resort;
provided, however, that a Series 2002-1 Loan shall not fail to be an Eligible
Loan solely because the rights of the Obligor thereunder have been subjected to
the FairShare Plus Program;

 

 
(c)
in the case of a Series 2002-1 Loan that is an Installment Contract, with
respect to which the Seller has a valid ownership or security interest in an
underlying Timeshare Property, subject only to Permitted Encumbrances, unless
the criteria in paragraph (d) are satisfied;

 

 
(d)
with respect to which (i) if the related Timeshare Property has been deeded to
the Obligor of the related Series 2002-1 Loan, (A) the Originator has a valid
and enforceable first lien Mortgage on such Timeshare Property, except as such
enforceability may be limited by Debtor Relief Laws and as such enforceability
may be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law, (B) such
Mortgage and related mortgage note have been assigned to the Collateral Agent,
(C) such Mortgage and the related note for such Mortgage have been transferred
or will be transferred to the custody of the Custodian in accordance with the
provisions of Section 6(c)(i) of the Agreement and (D) if any Mortgage relating
to such Series 2002-1 Loan is a deed of trust, a trustee duly qualified under
applicable law to serve as such has been properly designated in accordance with
applicable law and currently so serves or (ii) if the related Timeshare Property
has not been deeded to the Obligor of the related Series 2002-1 Loan, a Nominee
has legal title to such Timeshare Property and the Seller has an equitable
interest in such Timeshare Property underlying the related Series 2002-1 Loan;

 

 
(e)
that was issued in a transaction that complied, and is in compliance, in all
material respects with all material requirements of applicable federal, state
and local law;

 

 
(f)
that requires the Obligor to pay the unpaid principal balance over an original
term of not greater than 120 months and (ii) the original term of which does not
exceed 84 months unless (A) the Series 2002-1 Loan relates to a Timeshare

 
3

--------------------------------------------------------------------------------


 

 
 
Upgrade or (B) the weighted average FICO score of all such Series 2002-1 Loans
with original terms longer than 84 months is at least 640 and (x) with respect
to Series 2002-1 Loans sold prior to November 14, 2005 has a FICO score not less
than 600 or (xi) with respect to Series 2002-1 Loans sold on or after November
14, 2005 has a FICO score not less than 550;

 

 
(g)
the Scheduled Payments on which are denominated and payable in United States
dollars;

 

 
(h)
that is not a Defective Loan or a Defaulted Loan;

 

 
(i)
that, with respect to Loans sold prior to July 28, 2004, (i) is not a Delinquent
Loan as of the Cut-Off Date or related Addition Cut-Off Date, as applicable, and
(ii) with respect to which no Scheduled Payment was (A) delinquent for more than
30 days past its Due Date more than once during the 18-month period preceding
the Cut-Off Date or related Addition Cut-Off Date, as applicable, with respect
to such Series 2002-1 Loan, or (B) delinquent for more than 60 days at any time
during such 18-month period (each such determination under this clause (ii)
being made without giving effect to the grant of any extension of the Due Date
of any such Scheduled Payment); or

 

 

that, with respect to Loans sold on or after July 28, 2004, that is not a
Delinquent Loan and, unless it is a Permitted Deferred Loan, it has never been a
Defaulted Loan, as of the Addition Cut-Off Date.

 

 
(j)
that does not finance the purchase of credit life insurance;

 

 
(k)
with respect to any Loan sold prior to July 28, 2004, no Due Date thereunder
occurring after the Cut-Off Date or the related Addition Cut-Off Date, as
applicable, has been deferred; (this provision (k) shall not be applicable to
Loans sold on or after July 28, 2004);

 

 
(l)
with respect to Loans sold prior to July 28, 2004, the related Timeshare
Property (A) consists of a Fixed Week or a UDI and (B) if it consists of a
Fixed Week, it has been converted into a UDI or has become subject to the
FairShare Plus Program, which conversion or other modification does not give
rise to the extension of the maturity of any payments under such Series 2002 1
Loan; or

 

 

with respect to Loans sold on or after July 28, 2004, the related Timeshare
Property (A) consists of a Fixed Week or a UDI and (B) if it consists of a
Fixed Week, (i) it has been converted or is convertible into a UDI or has become
subject to the FairShare Plus Program, which conversion into a UDI or any
modification made in connection with the FairShare Plus Program does not or
would not give rise to the extension of the maturity of any payments under such
Series 2002 1 Loan or with respect to Loans sold on or after November 14, 2005
(ii) it is an Acquired Portfolio Loan;

 
4

--------------------------------------------------------------------------------


 

 
(m)
that (i) either (A) has been transferred by FRI to CTRG-CF pursuant to the
Operating Agreement, (B) in the case of any Series 2002 1 Loan originated by an
Originator other than FRI or any Loan related to the Dolphin’s Cove Resort, has
been transferred by such Originator to FRI pursuant to the Operating Agreement
and in the case of any Loan related to the Dolphin’s Cove Resort, was originated
by Dolphin’s Cove Resort, Ltd., a California limited partnership, and was
transferred to FRI pursuant to a receivables purchase agreement dated December
29, 2000 by and between Dolphin’s Cove Resort, Ltd. and FRI or (C) with respect
to Loans sold on or after November 14, 2005, was originated by another entity
and transferred to CTRG-CF pursuant to the Operating Agreement or pursuant to
another agreement acceptable to CTRG-CF and the originator has provided to the
Company a written quitclaim of all right, title and interest of such originator
in the Loan which quitclaim shall be substantially similar to those provisions
contained in Section 2(h) of this PA Supplement and (ii) in the case of any
Loans sold to the Purchaser on the Closing Date, such Loans were sold by
Fairfield Receivables Corporation to CTRG-CF pursuant to an Assignment of
Contracts and Mortgages, dated as of August 29, 2002;

 

 
(n)
that was originated by an Originator and has been consistently serviced by
CTRG-CF, in each case in the ordinary course of its respective business and in
accordance with Customary Practices and Credit Standards and Collection
Policies; or, with respect to Loans sold on or after November 14, 2005, was
acquired by CTRG-CF directly or indirectly from the originator of such Loan and
within a period of not more than 120 days after such acquisition, CTRG-CF has
undertaken the servicing of such Loan either directly or through a contractual
agreement with a third party reasonably acceptable to CTRG-CF;

 

 
(o)
that has not been specifically reserved against by the Seller or classified by
CTRG-CF or FRI as uncollectible or charged off;

 

 
(p)
that arises from transactions in a jurisdiction in which FRI and each Subsidiary
of FRI (other than the Purchaser and the Issuer) that conducts business in such
jurisdiction is duly qualified to do business, except where the failure to so
qualify will not adversely affect or impair the legality, validity, binding
effect and enforceability of such Series 2002-1 Loan;

 

 
(q)
that has not been cancelled or terminated by the related Obligor (regardless of
whether such Obligor is legally entitled to do so) and constitutes a legal,
valid, binding and enforceable obligation of the related Obligor, except as such
enforceability may be limited by Debtor Relief Laws and as such enforceability
may be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law;

 

 
(r)
that is fully amortizing pursuant to a required schedule of substantially equal
monthly payments of principal and interest;

 
5

--------------------------------------------------------------------------------


 

 
(s)
with respect to which (i) the downpayment has been made and (ii) no statutory
rescission rights with respect to the related Obligor are continuing as of the
Cut-Off Date or related Addition Cut-Off Date, as applicable;

 

 
(t)
that had an Equity Percentage of 10% or more at the time of the sale of the
related Timeshare Property to the related Obligor (or, in the case of a Loan
relating to a Timeshare Upgrade, an Equity Percentage of 10% or more of the
value of all vacation credits owned by the related Obligor);

 

 
(u)
with respect to which the related Obligor has not at any time made a written
request for rescission of such Series 2002-1 Loan or otherwise stated in writing
that it does not intend to consummate such Loan or to fully perform under such
Series 2002-1 Loan;

 

 
(v)
that is not a Series 2002-1 Loan originated under an Alliance Program;

 

 
(w)
with respect to which at least one Scheduled Payment has been made by the
Obligor;

 

 
(x)
as of the Cut-Off Date or related Addition Cut-Off Date, as applicable, has an
outstanding loan balance not greater than $100,000; and

 

 
(y)
that, in the case of a Green Loan, (i) satisfies each of the eligibility
criteria set forth in paragraphs (a) through (x) above other than any such
criteria that cannot be satisfied due solely to (A) the related Green Timeshare
Property being located in a Resort that is not yet complete and ready for
occupancy; (B) the Seller not having a valid ownership interest in the related
Green Timeshare Property; or (C) the related Green Timeshare Property not having
been deeded to the Obligor or legal title not being held by the Nominee; and
(ii) the related Green Timeshare Property has a scheduled completion date no
more than six months following the Cut-Off Date or related Addition Cut-Off
Date, as applicable.

 
“Excess Concentration Amount” shall have the meaning set forth in the Series
2002-1 Supplement.
 
“Noteholder” shall mean any Series 2002-1 Noteholder and any holder of a note of
any Additional Series.
 
“PA Supplement” shall have the meaning set forth in the preamble.
 
“Permitted Deferred Loan” shall mean a Loan with respect to which the Obligor
has been granted an extension of the time required to pay the amounts due
thereon, provided that (i) any such extension was made in accordance with the
Credit Standards and Collection Policies and Customary Practices and (ii) such
Loan is not a Delinquent Loan as of the Addition Cut-Off Date.
 
“Pool Purchase Price” shall have the meaning set forth in Section 3.
 
6

--------------------------------------------------------------------------------


 
“Purchase” shall have the meaning set forth in Section 2(e).
 
“Purchaser” shall have the meaning set forth in the preamble.
 
“Repurchase Date” shall have the meaning set forth in Section 7.
 
“Repurchase Price” shall have the meaning set forth in Section 7.
 
“Series Termination Date” shall mean, with respect to Series 2002-1, the date on
which all obligations with respect to the Series 2002-1 Notes issued under the
Series 2002-1 Supplement have been paid in full and the Series 2002-1 Supplement
is discharged and, with respect to any Additional Series, the date set forth in
the related Indenture and Servicing Agreement.
 
“Series 2002-1 Additional Loan” shall mean each Additional Loan constituting one
of the Series 2002-1 Loans Purchased from the Seller on an Addition Cut-Off Date
and listed on Schedule 1 to the related Assignment.
 
“Series 2002-1 Loan” shall mean each Loan listed from time to time on the Series
2002-1 Loan Schedule whether such Loan is at such time a Series 2002-1 Pledged
Loan or is pledged to secure an Additional Series.
 
“Series 2002-1 Loan Schedule” shall mean the Loan Schedule for the Series 2002-1
Loans.
 
“Series 2002-1 Noteholder” shall mean any Noteholder under the Series 2002-1
Supplement.
 
“Series 2002-1 Pledged Loan” shall have the meaning set forth in the Series
2002-1 Supplement.
 
“Series 2002-1 Supplement” shall mean the supplement to the Master Indenture and
Servicing Agreement executed and delivered in connection with the original
issuance of the Series 2002-1 Notes and all amendments thereof and supplements
thereto.
 
“Substitution Adjustment Amount” shall have the meaning set forth in Section 7.
 
Section 2.  Sale.
 
(a)  Series 2002-1 Loans. Subject to the terms and conditions and in reliance on
the representations, warranties, and covenants and agreements set forth in the
Agreement and this PA Supplement, the Seller hereby sells and assigns to the
Company, and the Company hereby Purchases from the Seller, without recourse
except as specifically set forth herein, all of the Seller’s right, title and
interest in, to and under the Initial Loans listed on the Series 2002-1 Loan
Schedule delivered on the Closing Date, together with all other Transferred
Assets relating thereto. The Series 2002-1 Additional Loans existing at the
close of business on the related Addition Cut-Off Date and all other Transferred
Assets relating thereto shall be sold by the Seller and purchased by the Company
on the related Addition Date. Notwithstanding the
 
7

--------------------------------------------------------------------------------


 
 foregoing, and for avoidance of doubt, the Seller does not assign, and the
Purchaser does not agree to assume, any obligations specific to FRI or any
Originator as developer of any Timeshare Property underlying an Installment
Contract.
 
(b)  Filing of Financing Statements. In connection with the foregoing sale, the
Seller agrees to record and file a financing statement or statements (and
continuation statements or other amendments with respect to such financing
statements) with respect to the Series 2002-1 Loans and related Transferred
Assets described in Section 2(a) sold by the Seller hereunder meeting the
requirements of applicable state law in such manner and in such jurisdictions as
are necessary to perfect the interests of the Purchaser created hereby under the
applicable UCC and to deliver a file-stamped copy of such financing statements
and continuation statements (or other amendments) or other evidence of such
filings to the Purchaser.
 
(c)  Delivery of Series 2002-1 Loan Schedule. In connection with the sale and
conveyance hereunder, the Seller agrees on or prior to the Closing Date and on
or prior to the applicable Addition Date (in the case of Additional Series
2002-1 Loans) to indicate or cause to be indicated clearly and unambiguously in
its accounting, computer and other records that the Series 2002-1 Loans and
related Transferred Assets have been sold to the Purchaser pursuant to this PA
Supplement. In addition, in connection with the sale and conveyance hereunder,
the Seller agrees on or prior to the Closing Date and on or prior to the
applicable Addition Date (in the case of Additional Series 2002-1 Loans) to
deliver to the Company a Series 2002-1 Loan Schedule for such Series 2002-1
Loans or Additional Series 2002-1 Loans. The Seller and the Company agree that
the Series 2002-1 Loan Schedule shall include all Loans sold under the Agreement
and this PA Supplement whether such Loans are Series 2002-1 Pledged Loans or are
pledged to secure an Additional Series.
 
(d)  Purchase of Additional Series 2002-1 Loans.
 
(i) [Reserved].
 
(ii) The Seller may, with the consent of the Purchaser, designate Eligible Loans
to be sold as Additional Series 2002-1 Loans.
 
(iii) On the Addition Date with respect to any Additional Series 2002-1 Loans,
such Additional Series 2002-1 Loans shall become Series 2002-1 Loans, and the
Purchaser shall Purchase the Seller’s right, title and interest in, to and under
the Additional Series 2002-1 Loans and the other related Transferred Assets as
provided in the Assignment, subject to the satisfaction of the following
conditions on such Addition Date:
 
(A) The Seller shall have delivered to the Purchaser copies of UCC financing
statements covering such Additional Series 2002-1 Loans, if necessary to perfect
the Purchaser’s first priority interest in such Series 2002-1 Additional Loans
and the other related Transferred Assets;
 
(B) On each of the Addition Cut-Off Date and the Addition Date, the sale of such
Additional Series 2002-1 Loans and the other related Transferred
 
8

--------------------------------------------------------------------------------


 
Assets to the Purchaser shall not have caused the Seller’s insolvency or have
been made in contemplation of the Seller’s insolvency;
 
(C) No selection procedure shall have been utilized by the Seller that would
result in a selection of such Additional Series 2002-1 Loans (from the Eligible
Loans available to the Seller) that would be materially adverse to the interests
of the Purchaser as of the Addition Date;
 
(D) The Seller shall have indicated in its accounting, computer and other
records that the Additional Series 2002-1 Loans and the other related
Transferred Assets have been sold to the Purchaser and shall have delivered to
the Purchaser the required Series 2002-1 Loan Schedule;
 
(E) The Seller and the Purchaser shall have entered into a duly executed,
written assignment substantially in the form of Exhibit B to the Agreement (an
“Assignment”);
 
(F) The Seller shall have delivered to the Purchaser an Officer’s Certificate of
the Seller dated the Addition Date, confirming, to the extent applicable, the
items set forth in Section 2(d)(iii) (A) through (E); and
 
(G) The Purchaser shall have paid the Additional Pool Purchase Price as provided
in Section 3 of the Agreement.
 
(iv) The Seller shall have no obligation to sell the Additional Series 2002-1
Loans if it has not been paid the Additional Pool Purchase Price therefor.
 
(e)  Treatment as Sale. It is the express and specific intent of the parties
that the sale of the Series 2002-1 Loans and related Transferred Assets from the
Seller to the Company as provided in this Section 2 (the “Purchase”) is and
shall be construed for all purposes as a true and absolute sale of such Series
2002-1 Loans and related Transferred Assets, shall be absolute and irrevocable
and provide the Company with the full benefits of ownership of the Series 2002-1
Loans and related Transferred Assets and will be treated as such for all federal
income tax reporting and all other purposes.
 
(f)  Recharacterization. Without prejudice to the provisions of Section 2(e)
providing for the absolute transfer of the Seller’s interest in the Series
2002-1 Loans and related Transferred Assets to the Company, in order to secure
the prompt payment and performance of all of the obligations of the Seller to
the Company and the Company’s assignees arising in connection with the
Agreement, this PA Supplement and the other Facility Documents, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, the Seller hereby assigns and grants to the Company a first priority
security interest in all of the Seller’s right, title and interest, whether now
owned or hereafter acquired, if any, in, to and under all of the Series 2002-1
Loans and related Transferred Assets and the proceeds thereof.
 
(g)  Security Interest in Transferred Assets. Each of FRI, FMB, Kona, SDI, the
VB Subsidiaries and the Seller acknowledges that the Series 2002-1 Loans and
related Transferred Assets are subject to the Lien of the Series 2002-1
Supplement for the benefit of the
 
9

--------------------------------------------------------------------------------


 
Trustee and the Series 2002-1 Noteholders (or to the Collateral Agent on behalf
of the Trustee and the Series 2002-1 Noteholders). With respect to Series 2002-1
Loans and related Transferred Assets which have been released from the Lien of
the Series 2002-1 Supplement, conveyed to the Company and transferred by the
Company to an Additional Issuer, each of FRI, FMB, Kona, SDI, the VB
Subsidiaries and the Seller acknowledges that such Series 2002-1 Loans and
related Transferred Assets are subject to the Lien of the applicable Indenture
and Servicing Agreement for the benefit of the applicable Trustee and
Noteholders.
 
(h)  Quitclaim of All Right, Title and Interest by FMB, the VB Subsidiaries,
FRI, Kona and SDI.
 

 
(i)
The parties hereto recognize that each of (A) FMB and the VB Subsidiaries has
previously sold, transferred and assigned to FRI all of its right, title and
interest in and to the Series 2002-1 Loans originated by it and (B) FRI has
previously sold, transferred and assigned to the Seller all of its respective
right, title and interest in and to the Series 2002-1 Loans originated by it or
sold to it by FMB or the VB Subsidiaries, together with, in each case, the other
related Transferred Assets. Each such sale, transfer and assignment has been
made pursuant to the terms of the Operating Agreement and one or more blanket
assignments executed by such parties in favor of FRI or the Seller, as
applicable. For the avoidance of doubt and to further evidence the intent of the
parties hereto that all right, title and interest in the Series 2002-1 Loans and
related Transferred Assets are being sold and transferred to the Company
pursuant to the Agreement and this PA Supplement, each of FRI, FMB and the VB
Subsidiaries hereby irrevocably quitclaim all right, title and interest that any
of them may have or be deemed to have in and to any of the Series 2002-1 Loans
and related Transferred Assets directly to the Company.

 

 
(ii)
To the extent that any quitclaim of the Series 2002-1 Loans and related
Transferred Assets from FRI, FMB or the VB Subsidiaries to the Company
contemplated by this Section 2(h) is not treated as a sale under applicable law,
this PA Supplement shall constitute a security agreement under applicable law
and, in order to secure the prompt payment and performance of all of the
obligations of the Seller to the Company and the Company’s assignees arising in
connection with the Agreement, this PA Supplement and the other Facility
Documents, whether now or hereafter existing, due or to become due, direct or
indirect, or absolute or contingent, each of FRI, FMB and the VB Subsidiaries,
as applicable, hereby assigns and grants to the Company a first priority
security interest in all of the right, title and interest of FRI, FMB or such VB
Subsidiary, as applicable, whether now owned or hereafter acquired, if any, in,
to and under all of the Series 2002-1 Loans and related Transferred Assets and
the proceeds thereof.

 
10

--------------------------------------------------------------------------------


 

 
(iii)
The parties hereto recognize that each of (A) Kona and SDI has previously sold,
transferred and assigned or simultaneously herewith do sell, transfer and assign
to FRI all of their right, title and interest in and to the Series 2002-1 Loans
originated by it and (B) FRI has previously sold, transferred and assigned or
simultaneously herewith does sell, transfer and assign to the Seller all of its
respective right, title and interest in and to the Series 2002-1 Loans
originated by it or sold to it by Kona or SDI, together with, in each case, the
other related Transferred Assets. Each such sale, transfer and assignment has
been made or is being made pursuant to the terms of the Operating Agreement and
one or more blanket assignments executed by such parties in favor of FRI or the
Seller, as applicable. For the avoidance of doubt and to further evidence the
intent of the parties hereto that all right, title and interest in the Series
2002-1 Loans and related Transferred Assets are being sold and transferred to
the Company pursuant to the Agreement and the PA Supplement, each of Kona and
SDI hereby irrevocably quitclaim all right, title and interest that they may
have or be deemed to have in and to any of the Series 2002-1 Loans and related
Transferred Assets directly to the Company.

 
(iv) 
To the extent that any quitclaim of the Series 2002-1 Loans and related
Transferred Assets from Kona or SDI to the Company contemplated by this Section
2 is not treated as a sale under applicable law, this PA Supplement shall
constitute a security agreement under applicable law and, in order to secure the
prompt payment and performance of all of the obligations of the Seller to the
Company and the Company’s assignees arising in connection with the Agreement,
the PA Supplement and the other Facility Documents, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
each of Kona and SDI, as applicable, hereby assign and grant to the Company a
first priority security interest in all of the right, title and interest of Kona
or SDI, as applicable, whether now owned or hereafter acquired, if any, in, to
and under all of the Series 2002-1 Loans and related Transferred Assets and the
proceeds thereof.

 
 
(i)  Transfer of Loans. All Series 2002-1 Loans conveyed to the Company
hereunder shall be held by the Custodian pursuant to the terms of either
Custodial Agreement for the benefit of the Company, the respective Issuers, the
respective Trustees and the Collateral Agent. Upon each Purchase hereunder, the
Custodian shall execute and deliver to the Company a certificate acknowledging
receipt of the applicable Series 2002-1 Loans pursuant to either Custodial
Agreement; provided that, with respect to a Series 2002-1 Loan purchased on a
Purchase Date, receipt shall be timely delivered if it is delivered to the
Company no later than 30 days after the Purchase Date for that Loan.
 
11

--------------------------------------------------------------------------------


 
Each of FRI, the other Originators and the Seller acknowledges that the Company
will convey the Series 2002-1 Loans and the other related Transferred Assets to
the Initial Issuer or an Additional Issuer and that the Initial Issuer or
Additional Issuer will grant a security interest in the Series 2002-1 Loans and
other related Transferred Assets to the Collateral Agent pursuant to the
applicable Indenture and Servicing Agreement. Each of FRI, the other Originators
and the Seller agrees that, upon such grant, the Initial Issuer or the
Additional Issuer and the Collateral Agent may enforce all of the Seller’s and
FRI’s obligations hereunder and under the Agreement directly, including without
limitation the repurchase obligations of the Seller set forth in Section 7.
 
Section 3.  Purchase Price.
 
The Initial Series 2002-1 Loans had an aggregate unpaid principal balance of
$280,127,904.13 at the Cut-Off Date (such aggregate unpaid principal balance at
the Cut-Off Date being referred to herein as the “Cut-Off Date Pool Principal
Balance”). The purchase price (the “Pool Purchase Price”) for the Loans sold on
the Closing Date shall be $280,127,904.13. The purchase price for Additional
Loans sold on an Addition Date shall be the Additional Pool Purchase Price.
 
Section 4.  Payment of Purchase Price.
 
Sections 4(a) through (c) are set forth in the Agreement.
 
(d) Payment for and delivery of the Series 2002-1 Loans being purchased by the
Company on the Closing Date shall take place at a closing at the offices of
Orrick, Herrington & Sutcliffe LLP, Washington Harbour, 3050 K Street, NW,
Washington, D.C. 20007, at 10:00 a.m. local time on the Closing Date, or such
other time and place as shall be mutually agreed upon among the parties hereto.
 
Section 5.  Conditions Precedent to Sale of Series 2002-1 Loans.
 
The Purchaser’s obligations hereunder to Purchase and pay for the Series 2002-1
Loans and related Transferred Assets on the Closing Date are subject to the
fulfillment of the following conditions on or before the Closing Date:
 

 
(a)
(i) The Purchaser shall have received the Series 2002-1 Pool Purchase Agreement
relating to each Series 2002-1 Loan executed by all the parties thereto and (ii)
all conditions precedent to the sale of the Series 2002-1 Pool Loans thereunder
shall have been fulfilled to the extent they are capable of being fulfilled
prior to the performance by the Purchaser of its obligations under this PA
Supplement.

 

 
(b)
The representations and warranties of each of the Seller, FRI, FMB and the VB
Subsidiaries made in the Agreement and herein shall be true and correct in all
material respects on the Closing Date.

 


12

--------------------------------------------------------------------------------


 
Section 6.  Representations and Warranties of the Seller, FRI, FMB and the VB
Subsidiaries.
 
(a)  [Reserved].
 
Sections 6(a)(i) through (xvii) are set forth in the Agreement.
 
(b)  Representations and Warranties Regarding the Series 2002-1 Loans. The
Seller and FRI jointly and severally represent and warrant to the Company as of
the Cut-Off Date and Addition Cut-Off Date as to each Series 2002-1 Loan
conveyed on and as of the Closing Date or the related Addition Date, as
applicable (except as otherwise expressly stated) as follows:
 
(xxiii) Loan Schedule. The information set forth in the Series 2002-1 Loan
Schedule is true and correct with respect to such Series 2002-1 Loan.
 
(xxiv) Good Title to Series 2002-1 Loans. The Seller has good and marketable
title to such Series 2002-1 Loan free and clear of any Lien other than Permitted
Encumbrances. The Seller has not sold, assigned or pledged such Series 2002-1
Loan or any interest therein to any Person other than the Company. With respect
to the related Timeshare Property, either (A) a generally accepted form of title
insurance policy insuring the fee estate ownership of the real property subject
to the Timeshare Property Regime by the Persons owning the respective interests
therein and their successors and assigns (1) was effective either at the time
the Originator (or a Subsidiary thereof) acquired the Timeshare Property or at
the time of registration of the Timeshare Property Regime, (2) is valid and
remains in full force and effect and (3) was issued by a title insurer qualified
to do business in the applicable jurisdiction; or (B) either at the time the
Originator (or a Subsidiary thereof) acquired the Timeshare Property or at the
time of registration of the Timeshare Property Regime, such fee estate ownership
had been verified by an attorney’s opinion of title, the form and substance of
which is of a type acceptable for purposes of registration of sales of Timeshare
Properties and which may be relied upon by Persons subsequently owning the
respective interests therein and their successors and assigns.
 
(xxv) No Defaults. As of the Cut-Off Date or related Addition Cut-Off Date, as
applicable, such Series 2002-1 Loan is not a Defaulted Loan and no event has
occurred which, with the taking of any action or the expiration of any grace or
cure period or both, would cause such Series 2002-1 Loan to be a Defaulted Loan.
None of the Seller, FRI, FMB or the VB Subsidiaries has waived any such default,
breach, violation or event permitting acceleration with respect to such Series
2002-1 Loan.
 
(xxvi) Equal Installments. Such Series 2002-1 Loan has a fixed Loan Rate and
provides for substantially equal monthly payments that fully amortize the Series
2002-1 Loan over its term.
 
(xxvii) Excess Concentration Amount. The Purchase of such Series 2002-1 Loan
occurring on such Closing Date or Addition Date, as applicable, and the
inclusion of such Series 2002-1 Loan as a Series 2002-1 Pledged Loan pursuant to
the
 
13

--------------------------------------------------------------------------------


 
Series 2002-1 Supplement to the Indenture and Servicing Agreement, does not
cause an increase in the Excess Concentration Amount.
 
Sections 6(b)(i) through (xxii) are set forth in the Agreement.
 
Section 7.  Repurchases or Substitution of Series 2002-1 Loans.
 
The parties understand and agree that references in this Section 7 to the
Issuer, Trustee or Master Servicer, shall in each case refer to the Issuer,
Trustee or Master Servicer for the Series to which the Loan to be repurchased is
then pledged.
 
(a)  Repurchase or Substitution Obligation. Subject to Section 7(b), upon
discovery by the Seller or upon written notice from the Company, the Issuer or
the Trustee that any Series 2002-1 Loan is a Defective Loan, the Seller shall,
within 90 days after the earlier of its discovery or receipt of notice thereof,
cure such Defective Loan in all material respects or either (i) repurchase such
Defective Loan from the Company or its assignee at the Repurchase Price or (ii)
substitute one or more Qualified Substitute Loans for such Defective Loan. For
purposes of this Agreement, the term “Repurchase Price” shall mean an amount
equal to the outstanding Principal Balance of such Defective Loan as of the
close of business on the Due Date immediately preceding the Payment Date on
which the repurchase is to be made, plus accrued but unpaid interest thereon to
the date of the repurchase. The Company hereby directs the Seller, for so long
as the Indenture and Servicing Agreement is in effect, to make such payment on
its behalf to the Collection Account pursuant to Section 7(b). The following
defects with respect to documents in any Loan File, solely to the extent they do
not impair the validity or enforceability of the subject document under
applicable law, shall not be deemed to constitute a breach of the
representations and warranties contained in Section 6(b): misspellings of or
omissions of initials in names; name changes from divorce or marriage;
discrepancies as to payment dates in a Series 2002-1 Loan of no more than 30
days; discrepancies as to Scheduled Payments of no more than $5.00;
discrepancies as to origination dates of not more than 30 days; inclusion of
additional parties other than the primary Obligor not listed in the Master
Servicer’s records or in the Series 2002-1 Loan Schedule and non-substantive
typographical errors and other non-substantive minor errors of a clerical or
administrative nature.
 
(b)  Repurchases and Substitutions. The Seller shall provide written notice to
the Company of any repurchase pursuant to Section 7(a) not less than two
Business Days prior to the date on which such repurchase is to be effected,
specifying the Defective Loan and the Repurchase Price therefor. Upon the
repurchase of a Defective Loan pursuant to Section 7(a), the Seller shall
deposit the Repurchase Price in the Collection Account on behalf of the Company
no later than 12:00 noon, New York time, on the Payment Date on which such
repurchase is made (the “Repurchase Date”).
 
If the Seller elects to substitute a Qualified Substitute Loan or Loans for a
Defective Loan pursuant to this Section 7(b), the Seller shall deliver such
Qualified Substitute Loan in the same manner as the other Series 2002-1 Loans
sold hereunder, including delivery of the applicable Loan Documents as required
pursuant to either Custodial Agreement and satisfaction of the same conditions
with respect to such Qualified Substitute Loan as to the Purchase of Additional
Loans set forth in Section 2(d)(iii). Payments due with respect to Qualified
Substitute Loans prior to the last day of the Due Period next preceding the date
of
 
14

--------------------------------------------------------------------------------


 
substitution shall not be property of the Company, but will be retained by the
Master Servicer and remitted by the Master Servicer to the Seller on the next
succeeding Payment Date. Scheduled Payments due on a Defective Loan prior to the
last day of the Due Period next preceding the date of substitution shall be
property of the Company, and after such last day of the Due Period next
preceding the date of substitution the Seller shall be entitled to retain all
Scheduled Payments due thereafter and other amounts received in respect of such
Defective Loan. The Seller shall cause the Master Servicer to deliver a schedule
of any Defective Loans so removed and Qualified Substitute Loans so substituted
to the Company, and such schedule shall be an amendment to the Series 2002-1
Loan Schedule. Upon such substitution, the Qualified Substitute Loan or Loans
shall be subject to the terms of this PA Supplement in all respects, the Seller
shall be deemed to have made the representations and warranties with respect to
each Qualified Substitute Loan set forth in Section 6(b) of the Agreement and
this PA Supplement and Section 6(c) of the Agreement, in each case as of the
date of substitution, and the Seller shall be deemed to have made a
representation and warranty that each Loan so substituted is an Qualified
Substitute Loan as of the date of substitution. The Seller shall be obligated to
repurchase or substitute for any Eligible Substitute Loan as to which the Seller
has breached the Seller’s representations and warranties in Section 6(b) to the
same extent as for any other Series 2002-1 Loan, as provided herein. In
connection with the substitution of one or more Qualified Substitute Loans for
one or more Defective Loans, the Master Servicer shall determine the amount
(such amount, a “Substitution Adjustment Amount”), if any, by which the
aggregate principal balance of all such Qualified Substitute Loans as of the
date of substitution is less than the aggregate principal balance of all such
Defective Loans (after application of the principal portion of the Scheduled
Payments due in the month of substitution that are to be distributed to the
Company in the month of substitution). The Seller shall deposit the amount of
such shortfall into the Collection Account in immediately available funds on the
date of substitution, without any reimbursement therefor.
 
Upon each repurchase or substitution, the Company shall automatically and
without further action sell, transfer, assign, set over and otherwise convey to
the Seller, without recourse, representation or warranty, all of the Company’s
right, title and interest in and to the related Defective Loan, the related
Timeshare Property, the Loan File relating thereto and any other related
Transferred Assets, all monies due or to become due with respect thereto and all
Collections with respect thereto (including payments received from Obligors from
and including the last day of the Due Period next preceding the date of
transfer, subject to the payment of any Substitution Adjustment Amount). The
Company shall execute such documents, releases and instruments of transfer or
assignment and take such other actions as shall reasonably be requested by the
Seller to effect the conveyance of such Defective Loan, the related Timeshare
Property and related Loan File pursuant to this Section 7(b).
 
Promptly after the occurrence of a Repurchase Date and after the repurchase of
Defective Loans in respect of which the Repurchase Price has been paid on such
date, the Seller shall direct the Master Servicer to delete such Defective Loans
from the Series 2002-1 Loan Schedule.
 
The obligation of the Seller to repurchase or substitute for any Defective Loan
shall constitute the sole remedy against the Seller, FRI or their Affiliates
with respect to any breach of the representations and warranties set forth in
Section 6(b) available hereunder to the Company or its successors or assigns.
 
15

--------------------------------------------------------------------------------


 
(c)  Repurchases of Series 2002-1 Loans that Become Defaulted Loans. If any
Series 2002-1 Loan becomes a Defaulted Loan during any Due Period, the Seller
may repurchase such Defaulted Loan from the Company or its assignees at the
Repurchase Price therefor and in accordance with the additional provisions
applicable to repurchases of Defective Loans under Section 7(b).
 
(d)  Maximum Repurchases. Notwithstanding anything to the contrary in the
Agreement or this PA Supplement, no Defaulted Loans shall be repurchased by the
Seller to the extent that the aggregate principal balance of all Defaulted Loans
so repurchased is greater than the Defaulted Loan Repurchase Cap.
 
Section 8. Covenants of the Seller and FRI.
 
Section 8 is set forth in the Agreement.
 
Section 9. Representations and Warranties of the Company.
 
Section 9 is set forth in the Agreement.
 
Section 10. Covenants of the Company.
 
Section 10 is set forth in the Agreement.
 
Section 11. Miscellaneous Provisions.
 
Sections 11(a) through (l) are set forth in the Agreement.
 
(m) Ratification of Agreement. As supplemented by this PA Supplement, the
Agreement is in all respects ratified and confirmed and the Agreement as so
supplemented by this PA Supplement shall be read, taken and construed as one and
the same instrument.
 
(n) Amendment. This PA Supplement may be amended from time to time or the
provisions hereof may be waived or otherwise modified by the parties hereto by
written agreement signed by the parties hereto.
 
(o) Counterparts. This PA Supplement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
 
(p) GOVERNING LAW. THIS PA SUPPLEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.
 
(q) Successors and Assigns. This PA Supplement shall be binding upon each of the
Seller, FRI, Kona, SDI, the VB Subsidiaries, the VB Partnerships and the Company
and their respective permitted successors and assigns, and shall inure to the
benefit of, and be
 
16

--------------------------------------------------------------------------------


 
enforceable by, each of the Seller, FRI, Kona, SDI, the VB Subsidiaries, the VB
Partnerships and the Company and each of the Issuer, the Trustee, the Collateral
Agent and the Noteholders.




17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized, all as of the day and year
first above written.
 


 

     
 
 
 
By:
CENDANT TIMESHARE RESORT GROUP-CONSUMER FINANCE, INC.
 
 
/s/ Mark A. Johnson
       
Name: Mark A. Johnson
Title: President



 

     
 
 
 
By:
FAIRFIELD RESORTS, INC.
 
 
/s/ Mark A. Johnson
       
Name: Mark A. Johnson
Title: Senior Vice President and Chief Financial Officer



 

     
 
 
 
By:
FAIRFIELD MYRTLE BEACH, INC.
 
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer



 

     
 
 
 
By:
SEA GARDENS BEACH AND TENNIS RESORT, INC.
 
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------




 

     
 
 
 
By:
VACATION BREAK RESORTS, INC.
 
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer



 

     
 
 
 
By:
VACATION BREAK RESORTS AT STAR ISLAND, INC.
 
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer



 

     
 
 
 
 
 
By:
PALM VACATION GROUP,
by its General Partners:
 
Vacation Break Resorts at Palm Aire, Inc.
 
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer

 



     
 
 
By:
Palm Resort Group, Inc.
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer

 
[Signature page for Amended and Retsated CTRG-CF Supplement]


--------------------------------------------------------------------------------


 
 



     
 
 
 
 
 
By:
OCEAN RANCH VACATION GROUP,
by its General Partners:
 
Vacation Break at Ocean Ranch, Inc.
 
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer






     
 
 
By:
Ocean Ranch Development, Inc.
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer

 
 

     
 
 
By:
SIERRA DEPOSIT COMPANY, LLC
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: President



 

     
 
 
 
 
 
By:
KONA HAWAIIAN VACATION
OWNERSHIP, LLC
By: Fairfield Resort, Inc.,
Its Managing Member
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer



 

     
 
 
 
By:
SHAWNEE DEVELOPMENT, INC.
 
 
/s/ Michael A. Hug
       
Name: Michael A. Hug
Title: Senior Vice President and Chief Financial Officer


 
[Signature page for FAC PA Supplement]
 

--------------------------------------------------------------------------------




SCHEDULE 1
 
SERIES 200
 
2-1 LOAN SCHEDULE
 


S-1-1

--------------------------------------------------------------------------------


